[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO DISQUALIFY
The defendants Hamons are party defendants in a foreclosure action brought by the plaintiff, James E. McMurray Enterprises.
The following facts are not in dispute:
James McMurray is the president and sole stockholder of the corporation. The plaintiff corporation was hired by the defendants to build a custom home on their land. During the building of said home, the defendant, Mr. Hamon, advised Mr. McMurray that he had a cash flow problem and could not pay for the construction in cash as he had agreed to do. McMurray then assisted him to get a construction mortgage. This mortgage, however, was not enough to cover the final cost of the home. McMurray, on behalf of the, plaintiff corporation, agreed to take back a second mortgage to cover the short-fall. McMurray states that he spoke to Hamon on at least two occasions each week on the topic of Hamon obtaining legal representation in regard to the second mortgage.
McMurray informed Hamon that he would have a note and CT Page 9422 mortgage prepared. He gave the papers to Hamon to examine, as he is also an attorney. McMurray indicated he would also send the note to an attorney of Hamon's choice.
The signing of the mortgage deed and note took place in McMurray's home. Attorney Emerson had requested that McMurray call him when the Hamons arrived at his home.
Mrs. Hamon, the only witness to testify in support of the motion, stated that it was her impression that Attorney Emerson was representing her and her husband as well as McMurray and the corporation. She never heard the disclaimer statement that Attorney Emerson had testified he made to Hamon, and overheard by McMurray, that he was not representing the Hamons. At this time, Mrs. Hamon was in the living room speaking to some people.
The court finds as a fact that Attorney Emerson never indicated by word or deed that he was representing the defendants in the mortgage transaction. The Court further finds that Attorney Emerson had fully advised Hamon that he was not representing him and his wife.
The motion to disqualify is denied.
McGrath, J.